   Case 3:21-cv-00290-REP Document 1 Filed 05/04/21 Page 1 of 11 PageID# 1




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division


                                                                )
DANIELLE VARNER, a minor, by and through                        )
her father and next friend, MICHAEL VARNER,                     )
                                                                )
         Plaintiff,                                             )
                                                                )
v.                                                              ) Case No. 3:21-cv-290
________________
                                                                )
YAMAHA MOTOR CO., LTD.,                                         ) JURY TRIAL DEMANDED
                                                                )
Serve:           Yamaha Motor Co., Ltd.                         )
                 2500 Shingai, Iwata-shi,                       )
                 Shizuoka-ken, Japan                            )
                                                                )
and                                                             )
                                                                )
YAMAHA MOTOR CORPORATION, U.S.A.,                               )
                                                                )
Serve:           Corporation Service Company                    )
                 100 Shockoe Slip, Floor 2                      )
                 Richmond, Virginia, 23219-4100                 )
                                                                )
         Defendants.                                            )
                                                                )

                                             COMPLAINT

         COMES NOW Plaintiff, Danielle Varner, a minor, by and through her father and next

friend, Michael Varner, and brings the following Complaint against Defendants, Yamaha Motor

Co., Ltd. and Yamaha Motor Corporation, U.S.A., (hereinafter collectively referred to as

“Yamaha”), and would respectfully show unto the Court the following:

                                                PARTIES

         1.           Plaintiff, Danielle Varner, is an infant who sues by and through her father and

next friend, Michael Varner. Danielle lives with her parents in King William County, Virginia.
   Case 3:21-cv-00290-REP Document 1 Filed 05/04/21 Page 2 of 11 PageID# 2




       2.        Defendant Yamaha Motor Co., Ltd. (“YMC”) is a company organized and

existing under the laws of Japan, where, at all relevant times, it engaged in the design, manufacture,

and distribution of personal watercrafts known as “Waverunners” to North America. By virtue of

its business operations, YMC is subject to personal jurisdiction in the Commonwealth of Virginia

and its long-arm jurisdictional rules. YMC’s principal office is located at 2500 Shingai, Iwata-shi,

Shizuoka-ken, Japan, where it can be served with process in accordance with the terms of the Hague

Convention.

       3.        Defendant Yamaha Motors Corporation, U.S.A. (“YMUS”) is a corporation

organized and existing under the laws of the State of California, with its principal office in Cypress,

California, where, at all relevant times hereto, it engaged in the business of marketing, distributing,

and selling personal watercrafts known as “Waverunners,” with its products being sold,

distributed, and/or used in the Commonwealth of Virginia. By virtue of its business operations,

YMUS is subject to personal jurisdiction in Virginia and its long-arm jurisdictional rules. YMUS

may be served with process by serving its registered agent, Corporation Service Company, at 100

Shockoe Slip, Floor 2, Richmond, Virginia, 23219-4100.

                                  JURISDICTION AND VENUE

       4.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a)(2) because the

controversy is between Plaintiff, Danielle Varner, a minor, by and through her father and next

friend, Michael Varner, both of whom are citizens of the Commonwealth of Virginia, and

Defendants, foreign corporate citizens doing business in Virginia and throughout the United States.

Moreover, the amount in controversy greatly exceeds $75,000.00, the minimum jurisdictional

amount of this Court. The Court is further vested with subject matter jurisdiction pursuant to 28

U.S.C. § 1333, as the case is one of admiralty.




                                                  2
   Case 3:21-cv-00290-REP Document 1 Filed 05/04/21 Page 3 of 11 PageID# 3




                                              FACTS

       5.      On July 11, 2020, Plaintiff, Danielle Varner, travelled with two friends to Essex

County, Virginia where they planned to go for a ride in the Rappahannock River on one of the

friend’s new 2020 Yamaha Waverunner VX Cruiser HO.

       6.      At the time of the incident made the basis of suit, as the Waverunner was being

driven by her friend Lindsay Shortt, and with Danielle’s other friend Jordan Mitchell riding as the

middle passenger, Danielle fell off the back of the watercraft into the navigable waters of the

Rappahannock River.

       7.      Upon falling off the watercraft, Danielle landed directly in the path of the high-

pressure blast of water emanating from the watercraft’s jet-thrust propulsion system. The high-

pressure stream of water was powerful enough to penetrate the orifices in her lower abdomen,

resulting in massive, mutilating injuries to her vagina, anus, rectum, colon, and internal organs, as

well as severe nerve damage to her knee and leg. These injuries, which are permanent in nature,

have resulted in severe physical pain and suffering, mental anguish, physical impairment, and

bodily disfigurement.

       8.      The subject Waverunner was designed, tested, manufactured, marketed, and placed

into the stream of commerce by Defendant Yamaha.

       9.      The subject Waverunner was in the same condition at the time of the incident as it

was when Defendant Yamaha placed it into the stream of commerce.

       10.     At the time of the incident, the subject Waverunner was being used as intended and

in a manner reasonably foreseeable to Defendant Yamaha.

                                    COUNT ONE
                        STRICT LIABILITY: DEFECTIVE DESIGN

       11.     Plaintiff adopts and incorporates herein the allegations made in all paragraphs



                                                 3
   Case 3:21-cv-00290-REP Document 1 Filed 05/04/21 Page 4 of 11 PageID# 4




preceding this paragraph 11.

       12.     At all relevant times hereto, Defendant Yamaha engaged in the business of

designing, manufacturing, constructing, selling, and distributing products to the public, including

the subject Waverunner.

       13.     Defendant Yamaha had a duty to design, test, manufacture, assemble, and inspect

its Waverunners so as not to subject purchasers and/or users to an unreasonable risk of harm

through a product which was in a defective and unreasonably dangerous condition. The subject

Waverunner was defective and unsafe for its intended purposes at the time it left the control of

Yamaha and at the time it was sold and was expected to, and did, reach the ultimate users of the

watercraft without a substantial change in the condition in which it was sold.

       14.     Defendant Yamaha placed its personal watercrafts, including the subject

Waverunner, on the market with knowledge that it would be used without inspection for defects

and dangers. Defendant Yamaha knew or should have known that ultimate users, operators,

passengers, or consumers would not and could not properly inspect this product for defects and

dangerous conditions, and that detection of such defects and dangers would be beyond the

capabilities of such persons.

       15.     The product was defectively designed so as to render it unreasonably dangerous to

Plaintiff, Danielle Varner. In particular, Waverunners, including the subject Waverunner, do not

provide riders with adequate mobility restraints, handholds, straps, grips, seating configuration,

and/or tail design which would prevent the rearmost passenger from sliding backward off the seat

and falling directly into the path of the blast of water emanating from the watercraft’s jet thrust

propulsion system.

       16.     Several safer alternative designs existed at the time the product was manufactured.




                                                4
   Case 3:21-cv-00290-REP Document 1 Filed 05/04/21 Page 5 of 11 PageID# 5




Those safer alternatives would have incorporated (inter alia):

          (a) A simple grip strap across the seat which could be held between the passenger’s

legs thereby allowing them to independently secure themselves to the watercraft;

          (b) Handholds in or adjacent to the seat that are high enough and located sufficiently

in front of the last passenger so as to allow her the ability to reach and grip the handles, while at

the same time allowing her to keep her center of gravity sufficiently forward; and

          (c) A contoured seat with a bolster or backrest high enough to prevent the last

passenger from sliding off the rear of the craft.

        17.    Each of the foregoing alternative designs would have prevented or significantly

reduced the risk of Plaintiff’s injuries without substantially impairing the product’s utility.

Furthermore, each of these safer alternative designs were economically and technologically

feasible at the time the product left Yamaha’s control by the application of existing or reasonably

achievable scientific knowledge.

        18.    As a direct and proximate result of the foregoing defects, Plaintiff, Danielle Varner,

sustained severe nerve damage and mutilating injuries, including traumatic vaginal and rectal

tearing and rectosigmoid perforation from the forceful injection of water, resulting in pain and

suffering, impairment, disability, disfigurement, mental anguish, loss of capacity for the enjoyment

of life, expense of hospitalization, medical care and treatment, and loss of the ability to earn money.

Plaintiff’s injuries are permanent in nature and, in all likelihood, will result in her sustaining

continued losses for the duration of her natural life.

                                    COUNT TWO
                       STRICT LIABILITY: DEFECTIVE WARNING

       19.     Plaintiff adopts and incorporates herein the allegations made in all paragraphs

preceding this paragraph 19.



                                                    5
   Case 3:21-cv-00290-REP Document 1 Filed 05/04/21 Page 6 of 11 PageID# 6




          20.   The subject Waverunner was defective and unreasonably dangerous because it was

placed on the market without adequately warning the users of the watercraft that a passenger could

slide or topple off the back of the craft and land directly into the path of an extremely dangerous

jet of water which was likely to inflict severe and permanent damage to human tissue, nerves, and

organs.

          21.   Moreover, the product was placed on the market without adequately warning the

users of the watercraft that the rear most passenger could fall directly into the path of an extremely

dangerous jet of water which was likely to inflict severe and permanent damage to human tissue,

nerves, and organs, or death, when it was well known that the warnings provided did not comply

with industry and manufacturing standards, and that the warnings could have been placed in better,

more conspicuous locations, and incorporated much clearer language which would convey the true

extent of the risks involved.

          22.   The warnings which were provided were small, inconspicuous, hidden within a

barrage of warnings, unclear, non-specific, and vague and, therefore, in violation of industry and

manufacturing standards and entirely inadequate to provide the protection needed by passengers

invited to ride on such a watercraft.

          23.   As a direct and proximate result of the foregoing, Plaintiff, Danielle Varner,

sustained severe nerve damage and mutilating injuries, including traumatic vaginal and rectal

tearing and rectosigmoid perforation from the forceful injection of water, resulting in pain and

suffering, impairment, disability, disfigurement, mental anguish, loss of capacity for the enjoyment

of life, expense of hospitalization, medical care and treatment, and loss of the ability to earn money.

Plaintiff’s injuries are permanent in nature and, in all likelihood, will result in her sustaining

continued losses for the duration of her natural life.




                                                  6
   Case 3:21-cv-00290-REP Document 1 Filed 05/04/21 Page 7 of 11 PageID# 7




                                 COUNT THREE
                        GENERAL MARITIME LAW NEGLIGENCE

       24.      Plaintiff adopts and incorporates herein the allegations made in all paragraphs

preceding this paragraph 24.

       25.      Defendant Yamaha knew, or in the exercise of due care should have known, that

the subject Waverunner was, or was likely to be, dangerous for the use for which it was supplied;

had no reason to believe that those for whose use the product was supplied would realize its

dangerous condition; knew or should have known that the watercraft’s unreasonably dangerous

condition would create a foreseeable and unreasonable risk of harm to users, including Plaintiff,

Danielle Varner, and failed to exercise reasonable care to inform ultimate users, including

Danielle, of the watercraft’s dangerous condition or of the facts which make it likely to be

dangerous.

       26.      Defendant Yamaha was under a duty to properly and adequately design,

manufacture, assemble, test, inspect, label, provide adequate warnings for, package, distribute, and

sell the subject Waverunner in a reasonably safe condition so as not to present a danger to members

of the general public who reasonably and expectedly under ordinary circumstances would come

into contact with the subject Waverunner, including Plaintiff.

       27.      Defendant Yamaha breached its duties of reasonable care owed to Plaintiff in one

or more of the following ways:

             (a) Failing to design, manufacture, assemble, distribute, and sell the subject

Waverunner so that it was safe for its intended use;

             (b) Failing to design, manufacture, assemble, distribute, and sell the subject

Waverunner so that passengers, including Plaintiff, would be prevented from being ejected off of

the seat during foreseeable use;



                                                 7
   Case 3:21-cv-00290-REP Document 1 Filed 05/04/21 Page 8 of 11 PageID# 8




           (c) Failing to design, manufacture, assemble, distribute and sell the subject

Waverunner so that passengers, including Plaintiff, could remain seated on the watercraft during

foreseeable use;

           (d) Failing to warn and/or incorporate adequate warnings as to the known risk to

passengers, including Plaintiff, of being ejected due to the design of the subject Waverunner;

           (e) Failing to design, manufacture, assemble, distribute, and sell the subject

Waverunner so that it would prevent passengers, including Plaintiff, from being severely injured

as a result of the design and/or location of its water jets during foreseeable use;

           (f) Failing to design, manufacture, assemble, distribute, and sell the subject

Waverunner so that it would incorporate available design alternatives to ensure that passengers,

including Plaintiff, would be protected from the jet propulsion system’s water blast during

foreseeable use;

           (g) Failing to warn and/or incorporate adequate warnings as to the known risk to

passengers, including Plaintiff, of being injured from the jet propulsion system’s water blast due

to the design of the subject Waverunner;

           (h) Failing to design, manufacture, assemble, distribute and sell the subject

Waverunner so that it would prevent passengers, including Plaintiff, from being injured as a result

of the inherently defective design of combining no restraints and rapid acceleration;

           (i) Failing to exercise reasonable care in the testing, inspection, examination, and

evaluation of the subject Waverunner so that passengers, including Plaintiff, would not be ejected

off of the seat during foreseeable use;

           (j) Failing to exercise reasonable care in the testing, inspection, examination, and

evaluation of the subject Waverunner so that passengers, including Plaintiff, could remain seated




                                                  8
   Case 3:21-cv-00290-REP Document 1 Filed 05/04/21 Page 9 of 11 PageID# 9




on the Personal Watercraft seat during foreseeable use; and

              (k) Failing to exercise reasonable care in the testing, inspection, examination, and

evaluation of the subject Waverunner so that passengers, including Plaintiff, would not be injured

from the jet propulsion system’s water blast.

        28.      The negligence described above directly and proximately caused the incident and

injuries sustained by Plaintiff in that it directly and in natural and continuous sequence produced

or contributed substantially to her injuries.

        29.      As a direct and proximate result of the foregoing negligence, Plaintiff sustained

severe nerve damage and mutilating injuries, including traumatic vaginal and rectal tearing and

rectosigmoid perforation from the forceful injection of water, resulting in pain and suffering,

impairment, disability disfigurement, mental anguish, loss of capacity for the enjoyment of life,

expense of hospitalization, medical care and treatment, and loss of the ability to earn money.

Plaintiff’s injuries are permanent in nature and, in all likelihood, will result in her sustaining

continued losses for the duration of her natural life.

                                         COUNT FOUR
                                      PUNITIVE DAMAGES

        30.      Plaintiff adopts and incorporates herein the allegations made in all paragraphs

preceding this paragraph 30.

        31.      Defendant Yamaha is, and was at all times pertinent to this Complaint, well aware

of the risk of orifice injuries, as it has been sued dozens of times for orifice-related injuries, dating

back to 1991. Throughout this time, Yamaha has also known that safer alternative designs exist

that would prevent injuries such as those sustained by Plaintiff from occurring. Despite its

knowledge of such alternative designs (which include, without limitation, a raised

seatback/backrest, properly designed handholds, and properly designed seat straps), Defendant



                                                   9
  Case 3:21-cv-00290-REP Document 1 Filed 05/04/21 Page 10 of 11 PageID# 10




Yamaha has chosen to violate core safety engineering principles by trying to warn its way out of

a design defect.

       32.        Such actions, inactions, failures, and/or omissions of Defendant Yamaha were

willful and wanton in nature, were taken with actual or constructive knowledge that injury would

result and were accomplished with such recklessness as to evidence a conscious disregard for and

indifference towards the health, safety, and rights of users of its Waverunners, including Plaintiff.

                                             DAMAGES

       31.        As a direct and proximate result of the negligence, carelessness, gross negligence,

recklessness, willful and wanton misconduct, and strict liability of Defendants, Plaintiff, Danielle

Varner, sustained injuries on July 11, 2020, for which she is entitled to recover monetary

compensation greatly in excess of the minimum jurisdictional limits of this Court for each element

of compensatory damages set out below:

             a.        Past and future physical pain and suffering;

             b.        Past and future mental anguish;

             c.        Loss of past and future earnings;

             d.        Loss of past and future earning capacity;

             e.        Past and future bodily disfigurement;

             f.        Past and future physical impairment; and

             g.        Past and future medical expenses.

                                      PRAYER FOR RELIEF

       31.        Plaintiff respectfully prays for judgement against Defendants, individually and

jointly and severally, for compensatory and punitive damages, along with prejudgment interest

and post judgment interest, and for such other and further relief, both at law and in equity, which



                                                  10
  Case 3:21-cv-00290-REP Document 1 Filed 05/04/21 Page 11 of 11 PageID# 11




the Court may deem appropriate under the circumstances.

                                DEMAND FOR JURY TRIAL

       32.    Plaintiff respectfully requests a trial by jury on all issues so triable, pursuant to

Rule 38 of the Federal Rules of Civil Procedure.

                                              Respectfully submitted,

                                              DANIELLE VARNER, a minor, by and through
                                              her father and next friend, MICHAEL VARNER

Date: May 4, 2021                             /s/ Patricia B. Turner______________
                                              Edward Everett Bagnell, Jr., Esq. (VSB #74647)
                                              Email: ebagnell@spottsfain.com
                                              Patricia Bugg Turner, Esq. (VSB #72775)
                                              Email: pturner@spottsfain.com
                                              Spotts Fain PC
                                              411 East Franklin Street, Suite 600
                                              Richmond, Virginia 23219
                                              (804) 697-2000 (Telephone)
                                              (804) 697-2100 (Facsimile)

                                              Brian N. Mazzola, Esq. (pro hac vice motion to be
                                              filed)
                                              Mazzola Law Firm, PLLC
                                              505 W. Lucas Drive
                                              Beaumont, TX 77706
                                              Telephone: (409) 898-0690
                                              Facsimile: (409) 283-7970
                                              bmazzola@mazzolalawfirm.com
                                              Counsel for Plaintiff




                                                 11
